 1                                               THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9                                                  Case No.: 2:19-cv-00477-RSM
     HAEKYUNG ANNE HAN, a Washington
10   resident,                                      ORDER GRANTING STIPULATED
11                 Plaintiff,                       MOTION TO EXTEND CASE
                                                    DEADLINES
12          v.
13   SIMON PROPERTY GROUP, INC., a
     Delaware corporation,
14
                   Defendant.
15

16          THIS MATTER came before this Court upon the parties’ Stipulated Motion to Extend Case
17   Deadlines. Having reviewed the motion, being fully advised on the matter, and for good cause
18
     shown, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. The initial case
19
     schedule is amended as follows:
20

21    Deadline                                      Date

22    Defendant’s Answer or 12(b) Motion Due        6/20/2019

23    FRCP 26(f) Conference                         7/10/2019
24    Initial Disclosures                        7/17/2019
      Combined Joint Status Report and Discovery
25                                               7/24/2019
      Plan
26

27
      ORDER GRANTING STIPULATED MOTION                            BAKER & HOSTETLER LLP
      TO EXTEND                                                   999 Third Avenue, Suite 3600
      CASE DEADLINES                                              Seattle, WA 98104-4040
                                                                  Telephone: (206) 332-1380
      Case No. 2:19-CV-00477
 1          DATED this 3 day of June 2019.

 2

 3                                                A
                                                  RICARDO S. MARTINEZ
 4                                                CHIEF UNITED STATES DISTRICT JUDGE

 5

 6
     Presented on this 29th day of May, 2019,
 7
     s/ James R. Morrison
 8   James R. Morrison, WSBA #43043
 9   BAKER & HOSTETLER LLP
     999 Third Avenue, Suite 3600
10   Seattle, Washington 98104
     Tel: (206) 332-1380
11   Fax: (206) 624-7317
     Email: jmorrison@bakerlaw.com
12

13   s/ Michael Terasaki
     Michael Terasaki, WSBA #51923
14   Washington Civil & Disability Advocate
     3513 NE 45th Street, Suite G
15   Seattle, WA 98105
     Tel: (206) 971-1124
16   Email: terasaki@wacda.com
17
     s/ Conrad Reynoldson
18   Conrad Reynoldson
     Washington Civil & Disability Advocate
19   3513 NE 45th Street, Suite G
     Seattle, WA 98105
20
     Tel: (206) 876-8515
21   Email: conrad@wacda.com

22   Attorneys for Plaintiffs Haekyung Anne Han

23

24

25

26

27
      ORDER GRANTING STIPULATED MOTION                          BAKER & HOSTETLER LLP
      TO EXTEND                                                 999 Third Avenue, Suite 3600
      CASE DEADLINES - 2 -                                      Seattle, WA 98104-4040
      Case No. 2:19-CV-00477                                    Telephone: (206) 332-1380
